Citation Nr: 1307916	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for frostbite residuals of the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and observer


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from April 2005 and March 2006 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for frostbite residuals to the bilateral hands and feet.

In July 2012, a hearing was held before the undersigned.  A copy of the transcript has been associated with the claims file.  

In September 2012, the Board reopened the Veteran's claim and remanded the issue for further development, to include a VA examination.


FINDING OF FACT

The probative evidence of record does not show that the Veteran currently suffers from residuals of cold injuries related to an incident of his military service.


CONCLUSION OF LAW

The residuals of cold injuries were not incurred or aggravated by active duty service nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  An April 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, complete notice was ultimately furnished, and the claim was thereafter readjudicated, most recently in February 2013.  Accordingly, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service treatment and examination.  Moreover, the Veteran's statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Although the Veteran contends that he was treated for frostbite at a hospital in Germany, the National Personnel Records Center has confirmed that there are no additional records, to include Normburg hospital record, or morning reports or sick call reports, related to the Veteran from February through April of 1974.

The Veteran was afforded a VA examination in October 2012 to determine whether his claimed disorder is related to his active service.  The Board finds that the examination is adequate because, as shown below, it was based upon a thorough review of the pertinent medical history.  The VA examiner had knowledge of the Veteran's lay assertions and current complaints, and described the claimed disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination or opinion. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain any outstanding treatment records, and to afford the Veteran an examination to determine the nature and etiology of any current cold injury residuals to his hands and feet.  The examiner was then asked to provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a chronic disorder manifested as cold injury residuals that was due to a disease or injury that occurred during active military service.  Upon remand, as indicated, treatment records dated through November 2012 have been uploaded to the Veteran's Virtual VA electronic file; and an adequate VA examination with opinion was performed in October 2012.  Thereafter, the AMC/RO readjudicated the matter in a February 2013 supplemental statement of the case, as directed by the Board.  

For the above reasons, the Board finds that there was substantial compliance with the October 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran contends that while stationed in Germany in the winter and spring of 1974, he suffered from frostbite to his hands and feet when he was stationed outdoors working as a cannon cocker in field artillery.  He contends that he sought treatment for his frostbite injuries at the base and at Normburg hospital in, Germany.  He contends that he currently suffers from a hot/cold sensation in his hands and feet, his feet would swell, and he had circulation trouble in his extremities. 

The Veteran's service treatment records do not reflect complaints or treatment for frostbite.  However, on September 1973 entrance examination and on October 1976 separation examination, the Veteran reported having cramps in his legs.

Post-service treatment records reflect various disabilities relating to his upper and lower extremities.  In November 1984, he was involved in a car accident which resulted in back pain that radiated down his legs.  

In December 1996, he reported having achy, flu-like symptoms.  He had paresthesia-type symptoms of the left upper extremity and right lower extremity for months.  The assessment was arthritis, rule out inflammatory arthritis.  

In January 2002, it was noted that in the past, he had torn his rotator cuff of his left shoulder with healed malalignment, and that he had torn his MCL in his right knee.  At the time, he also reported having had frostbite to his feet while in service, as well as a fracture to the left hand.  The diagnosis was arthropathy of the left shoulder, low back, bilateral knees, and hands. 

In March 2002, he was diagnosed with radiculopathy due to degenerative disc disease of the lumbar spine.  In November 2002, he was diagnosed with relatively moderate arterial disease involving the lower extremities found on ultrasound.  The ultrasound was taken in part due to his history of reported frostbite residuals. 

In February 2003, he was assessed for bilateral leg pain.  He would have numbness if he sat for a long period of time, mostly in the right calf.  His right foot would occasionally feel dead at night.  Physical examination resulted in a diagnosis of bilateral leg pain with ambulation that was not related to vasculogenic claudication but was most likely neurogenic possibly from his back. 

In March 2008, he was diagnosed with rheumatoid arthritis.  He had pain/stiffness in his hands, shoulders, and elbows.  He was noted to have a history of polyarticular rheumatoid arthritis since the early 1970s.  After two months of treatment, his joint pain was feeling better.  He complained of neuropathy in the lower extremities which was thought to probably be due to diabetes mellitus.  

In August 2008, he reported having pain in his back and joints, including his hands, knees, ankles, feet, and elbows.  His feet would swell while he was driving and would go numb.

During the July 2012 Board hearing, the Veteran testified that he currently experiences cold/hot feeling in his hands and feet.

On October 2012 VA examination, the Veteran reported the in-service treatment for frostbite.  He reported experiencing pain, discoloration, poor circulation, and numbness to his fingers and toes.  Physical examination revealed arthralgia/pain; cold sensitivity; numbness; and locally impaired sensation to his bilateral hands and feet; the Veteran did not use any assistive devices; there was no functional impairment of any of his extremities; there were no noted scars related to any cold injury; there were no pertinent findings, complication, conditions, signs and/or symptoms resulting from a cold injury.  The examiner noted that the symptoms currently displayed impacted the Veteran's ability to work in that balance and fine motor skills were affected.  The examiner opined, after noting that she had reviewed the Veteran's claims file, that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner noted that documentation of the incident of frostbite was not available for review.  She indicated that a review of the claims file documents several attempts to retrieve the medical records with no success.  The examiner noted, however, that even if the Veteran did experience frostbite while on active duty, she would still opine that there was a less than 50 percent probability that the current symptoms are related to such incident. 

Her rationale was essentially that after a frostbite incident the symptoms are most evident right after the incident and there were no follow-up notes or clinic visits identifying symptoms or problems with the Veteran's hand and feet.  Furthermore, she noted that on initial claims postservice, the Veteran did not mention a frostbite disability or symptoms related to frostbite.  The examiner further noted that in the 1980s, when the Veteran was having difficulties with his back, there was no mention of neurological symptoms related to his hands and feet; and throughout the 1990s treatment notes, there was no mention of frostbite and symptoms regarding his hands and feet.  The examiner noted that documentation about the Veteran's history of frostbite on active duty was documented in 2002 VA treatment records.  She indicated that it was around this time that the Veteran was diagnosed with diabetes.  The examiner noted that over the years the Veteran has had poor control of his diabetes, and increasing symptoms of neuropathy.  The examiner stated that had the Veteran had permanent circulation and nerve damage related to a cold injury, the symptoms would have been initially excruciating and probably would have required further intervention post service.  She notes, however, that the Veteran's symptoms did not show up until some 30 years postservice.  

The examiner concluded that she believes the Veteran started having neuropathy symptoms which he somehow equated with his frostbite experience, because the symptoms are similar, however she noted that the current symptoms of pain is related to his arthritis, and any vascular and neurological symptoms are related to his diabetes.  Moreover, the examiner noted that the Veteran has a significant smoking history that would have more of an impact on the vascular system than one incident of frostbite.

It is well-documented, and is not in dispute, that the Veteran now has neurological and vascular symptoms of both hands and feet.  Likewise, the Board observes that the Veteran is competent to report he experienced an incident of frostbite while on active duty.  What he must still show to establish service connection for residuals of cold injury to his feet and hands is that such is related to an incident in service.

On service separation examination, with the exception of the noted leg cramps, evaluation of the Veteran's hands and feet was normal.  No residuals of cold injuries were noted.  Furthermore, there is no evidence that arthritis of the hands and feet was manifested in the first postservice year.  Consequently, residuals of a cold injury of both hands and feet are not shown to have manifested in service or within one year of discharge, and persisted.  

Given the conclusion stated above, what the Veteran needs to establish service connection for cold injury residuals of both hands and feet is competent evidence of a nexus between his current symptoms and his active service (and specifically, the alleged etiology, i.e., his incident of frostbite).  See 38 C.F.R. § 3.303.  While the Veteran is competent to report his observation of symptoms of pain, discoloration, and numbness and he is credible in this regard, because the matter of a nexus between an insidious neurological disease process and an alleged etiological factor many years prior is a complex medical question, he is not competent to provide probative evidence in this matter by his own opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  

The record includes no competent evidence that relates any disabilities of the hands and feet the Veteran may have to his active service.  The only medical evidence in the record that adequately addresses this matter, the opinion offered on VA evaluation in October 2012, is to the effect that the Veteran's current neurological and vascular symptoms to the hands and feet are unrelated to his service, including the claimed frostbite incident therein.  The examiner based this opinion essentially on the fact that had the Veteran experienced residuals from a cold injury he would have had excruciating pain initially which would have required continuous intervention postservice.  She noted that the Veteran's complaints of symptoms directly relating to frostbite injury did not manifest until 2002 around the time he was diagnosed with diabetes; as such, the symptoms were more likely related to diabetic neuropathy.  As this opinion is by a physician (who has training and experience in determining the etiology of a disease) who reviewed the record (as evidenced by references to clinical data), and includes a reasoned explanation of the rationale, it has substantial probative value.  Because there is no competent medical evidence to the contrary, the Board also finds the opinion persuasive.  Thus, while the Veteran believes that his symptoms are etiologically related to cold injuries, his lay contention, including to the extent a continuity of symptoms is asserted, is heavily outweighed by the competent medical opinion evidence of record.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.


ORDER

Service connection for frostbite residuals of the bilateral hands and feet is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


